Title: From Thomas Jefferson to John Brockenbrough, 14 August 1821
From: Jefferson, Thomas
To: Brockenbrough, John


Sir
Monticello
Aug. 14. 21.
In virtue of an order from the President & Directors of the Literary board, I have this day desired the Auditor to deliver to you a warrant for fourteen thousand five hundred and fifty Dollars, which be pleased to recieve and place in the bank of Virginia to the credit of the Rector & visitors of the University of Virginia, to be drawn for occasionally by orders from the Bursar of the University approved by Genl John H. Cocke or by myself. Accept the assurance of my great esteem and respect.Th: Jefferson